EXHIBIT 10.1

AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

The AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made as of
March 29, 2005 by and between Kenneth Traub (the “Executive”) and American Bank
Note Holographics, Inc., a Delaware corporation (the “Company”) is hereby
amended as set forth below, effective August 9, 2007.

1. The last sentence of Section 3 is hereby deleted and replaced with the
following: “In the event Executive’s employment is not renewed at the end of the
Employment Term or renewal term, for purposes of this Agreement, the Executive’s
employment shall be treated as having been terminated pursuant to Section 10(b)
or Section 10(c), as applicable.”

2. The third sentence of Section 5(a) is amended by deleting the words “30 days”
and replacing them with the words “75 days.” The following new sentences are
added after the end of the fourth sentence of Section 5(a) (relating to the
determination of Executive’s annual performance bonus): “The criteria and
metrics for determining Executive’s annual performance Bonus for a year will be
communicated to the Executive in writing by the Compensation Committee promptly
after such criteria and metrics are established and may not be subsequently
modified to the detriment or potential detriment of Executive without the
Executive’s prior written consent. In the event the Executive remains employed
through the end of a fiscal year and the Executive’s employment is terminated by
the Company without Cause (as hereinafter defined) or resigns for Good Reason
(as hereinafter defined) after the end of such fiscal year but prior to the time
the Bonus for such fiscal year is awarded, the Executive will be entitled to the
Bonus for such fiscal year.”

3. Part (b) of the second paragraph of Section 10(a) (providing for the payment
of pro rata Bonus following a termination of Executive’s employment for Cause)
is deleted and parts (c) and (d) of said paragraph are re-lettered accordingly.

4. In addition to any other payments or benefits that may be provided to
Executive under Section 10(b) or 10(c) (relating to termination without Cause or
for Good Reason by Executive, whether before or after a Change in Control), the
Company will pay to Executive a pro rata Bonus for the year of termination equal
to the product of A and B, where—

‘A’ equals the greater of (1) the Bonus earned by the Executive for the year
preceding the year in which his employment terminates, or (2) the maximum amount
of the formula performance Bonus the Executive could have earned under
Section 5(a) for the year in which his employment terminates; and

‘B’ equals a fraction, the numerator of which is the number of calendar months
from the beginning of the year in which Executive’s employment terminates
through the last day of the calendar quarter in which the employment termination
date occurs, and the denominator of which is 12.



--------------------------------------------------------------------------------

5. For purposes of determining the Bonus component of severance that may be
payable pursuant to Section 10(b) and/or (c) of the Agreement, the term “Bonus”
shall be deemed to mean an amount equal to the greatest of (1) the annual bonus
earned by the Executive under Section 5(a) for the year preceding the year in
which his employment terminates, (2) the maximum amount of the formula
performance bonus the Executive could have earned for the year in which his
employment terminates multiplied by a fraction, the numerator of which is the
number of calendar months from the beginning of the year in which his employment
terminates through the last day of the calendar quarter in which the employment
termination date occurs, and the denominator of which is 12, and (3) $100,000.

6. Part (ii) of Section 10(b) is revised to read as follows: “the Company shall
continue group health plan coverage in which the Executive participates at the
time of the termination of his employment on the same basis of participation and
subject to all terms and conditions of such plans as applied prior to such
termination or resignation, for a number of years equal to the applicable
severance multiple, and”.

7. Section 10(c) is hereby replaced in its entirety with the following:

“In the event Executive’s employment is terminated by the Company without Cause
(as hereinafter defined) within the period beginning six months prior to and
ending one year following a Change of Control or the Executive resigns from the
Company for Good Reason (as hereinafter defined) within one year following a
Change of Control, the Company will pay the Executive a severance amount, in one
lump sum, within 30 days of such termination, equal to the product of (x) the
Salary and Bonus multiplied by (y) two (2). In the event Executive’s employment
is terminated by the Company without Cause (as hereinafter defined) or the
Executive resigns from the Company for Good Reason (as hereinafter defined) in
each case at any time after one year following a Change of Control, the Company
will pay the Executive a severance amount, in one lump sum, within 30 days of
such termination, equal to the product of (x) the Salary and Bonus multiplied by
(y) three (3). If a payment is made to the Executive pursuant to this paragraph
(c), in no event shall the Executive receive any payments pursuant paragraph
(b) of this Section 10, and payment due under this paragraph (c) will be reduced
by any payments previously made pursuant to such paragraph (b). The Company
shall continue group health plan benefits in which the Executive participates at
the time of the termination of his employment on the same basis of participation
and subject to all terms and conditions of such plans as applied prior to such
termination, for a number of years equal to the applicable severance multiple.
In addition, all non-vested options to purchase shares of Common Stock granted
under the Plans shall vest on the Termination Date, and all restrictions on
Restricted Stock purchased by the Executive shall, subject to applicable
securities laws, rules and regulations, lapse on the Termination Date.”

8. Subsection (a) of Section 10(e)(i) is hereby replaced in its entirety with
the following:

“(a) the direct or indirect acquisition, whether by sale, merger, consolidation,
or purchase of assets or stock, by any person, corporation, or other entity or
group thereof of the beneficial ownership (as that term is used in
Section 13(d)(l) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder) of shares in the

 

- 2 -



--------------------------------------------------------------------------------

Company which, when added to any other shares the beneficial ownership of which
is held by the acquirer, shall result in the acquirer’s having more than a
majority of the votes that are entitled to be cast at meetings of stockholders
as to matters on which all outstanding shares are entitled to be voted as a
single class; provided, however, that neither the Company, nor any person who as
of the date hereof was a director or officer of the Company, nor any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, nor any corporation owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of
shares of the Company shall be deemed to be an “acquirer” for purposes of this
Section.

8. The following new sentence is added at the end of Section 10(e)(ii) (defining
the term “Good Reason”): “Without limiting the foregoing, in the event of a
Change in Control, the Executive will be entitled to terminate his employment
for any or no reason at any time more than six (6) months following the Change
in Control and such termination of employment will be deemed to be for “Good
Reason” for all purposes of this Agreement.”

9. The following new subsections (k) and (l) are added at the end of Section 12
of the Agreement:

“(k) Change in Control Gross Up Payments. Excise Tax Gross-up Payment. If
Executive is entitled to receive payments and benefits under this Agreement and
if, when combined with the payments and benefits Executive is entitled to
receive under any other plan, program or arrangement, Executive would be subject
to excise tax under Section 4999 of the Code, then Company shall make additional
payments to Executive so that, on an after-tax basis, Executive is placed in the
same economic position in which he would have been if no excise tax were payable
by him.

(l) Section 409A Compliance. Notwithstanding anything to the contrary contained
herein, payments and benefits required to be paid to Executive by reason of the
termination of his employment shall be delayed for six months following the date
of such termination if and to the limited extent necessary in order to satisfy
the requirements of Section 409A(a)(2)(B) of the Internal Revenue Code of 1986.
For the avoidance of doubt, payments and benefits will not be delayed if and to
the extent such payments and benefits do not constitute deferred compensation
under Section 409A of the Code, including, without limitation, by reason of the
exceptions described in Treasury Regulation §1.409A-1(b)(9). Any payments that
are delayed pursuant to this subsection will be made in a single sum at the
expiration of the required delay period (but not later than six months after
termination of employment).”

This amendment to the Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will together constitute one and the
same document.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amendment as of the
date first above written.

 

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

By:  

/s/ Fred Levin

Name:   Fred Levin Title:   Chairman, Compensation Committee of the Board  

/s/ Kenneth Traub

  Kenneth Traub

 

- 4 -